Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group A, Embodiment I and Group B, Embodiment II (claims 1-20)  in the reply filed on 5/17/2021 and 1/10/2022 is acknowledged.  The traversal is on the ground(s) that said identified species are directed to “additional feature(s)” and further represents “alternative or further embodiments with additional, inventive features within the common subject area of wireless power transmission”.  This is not found persuasive because indeed a species encompasses “common subject matter” which does not negate an election of species. Furthermore Applicant’s disclosure directed to “additional features” represent “additional species embodiments”. 

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8, 13-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding claims 1, 14, 20
	The claim limitation “operatively associated” is unintelligible, particualry in view of dependant claim 2 which purports to claim said load as “a tablet computer” which is in fact, a computer making it unclear what structure is intended and encompassed by the limitation of “operatively associated with a computer”. 
	The claim will be examined as best understood as “wherein the load is a computer peripheral”. 

Regarding claim 3
	It is unclear what structure is intended by “directly power” since said system is a wireless power system and therefore whether said “direct” is encompassed by the structure of “wireless powering” or whether direct is intended by a physical power connection. The claim will be examined as best understood as “configured to power the computer peripheral”. 

Regarding Claims 6, 18
The following limitation, when taken as a whole, is unintelligible and improperly narrative. It is unclear what structure is intended to be added by said narrative/functional language further noted the recited “function” is itself unintelligible. Applicant is reminded that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). 

wherein, when the [at least one of the one or more secondary wirelesss] transmission systems is configured to repeat the AC wireless signals, the second transmission controller and the second power conditioning system are bypassed in a signal path for the AC wireless signals. (emphasis added)

	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Regarding Claim 8
The following limitation, when taken as a whole, is unintelligible and improperly narrative. It is unclear what structure is intended to be added by said narrative/functional language further noted the recited “function” is itself unintelligible. Applicant is reminded that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). 
Particaulry, the following is unclear:

8. (Original) The system of claim 7, wherein the first transmission tuning system is configured to filter the AC wireless signals to generate filtered AC wireless signals, and the second transmission tuning system is configured to further filter the filtered AC wireless signals to generate twice-filtered AC wireless signals.  

	Noting that “tuning” is a known function in the art making it unclear what structure is intended to be added to said apparatus claim of said “tuning” achieving the desired narrative operation of “filtering” making both the narrative/function unclear and any associated and intended structure unintelligible. 

Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Regarding claim 13
The term “of about” is a relative term which renders the claim indefinite. The term “of about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 14
	There is lack of antecedent basis for the term “for driving the first transmission antenna” which will be examined as best understood as “a second transmission antenna”. 

Regarding claim 15
	Lack of antecedent basis for the term “the transmission antenna”. Claim will be examined as best understood as “the first transmission antenna”.

Regarding claim 20	
	It is unclear what physical structure and/or function is intended by “based on an operating frequency” or whether “based on” is intended as the particular operating frequency.
	The claim will be examined as best understood as “operate at an operating frequency”. 
	“of about” is a relative term making the claim indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. US 2015/0091496 and Cook et al. US 2009/0212636.

Meunier teaches:
1, 2. A reconfigurable wireless power transfer system comprising: 
a first wireless transmission system (102, FIG3), the first wireless transmission system configured to receive input power from an input power source (ie wall outlet, see para, 17) and generate AC wireless signals based, at least in part, on the input power, the AC wireless signals including wireless power signals and wireless data signals (See para. 58 and 114, 116, FIG3), the first wireless transmission system including a first transmission antenna (304, FIG3) configured to couple with one or more other antennas; 
one or more secondary wireless transmission systems (602, FIG6)), each of the one or more secondary wireless transmission systems including a secondary transmission antenna (604 and/or 606, FIG6), the secondary transmission antenna configured to couple with one or more of another secondary transmission antenna, the first transmission antenna, one or more receiver antennas (304, Fig6), or combinations thereof, the one or more secondary wireless transmission systems configured to 

repeat the AC wireless signals to one or more of the secondary transmission antennas, the one or more receiver antennas (304, FIG6), or combinations thereof; and at least one wireless receiver system (102), the wireless receiver system configured to receive the AC wireless signals to provide electrical power to a load (ie load associated with computer, spec. para. 8) operatively associated with the wireless receiver system, the wireless receiver system including one of the one or more receiver antennas, the one or more receiver antennas each configured to couple with one or more of the first wireless transmission system, the one or more secondary wireless transmission systems, or combinations thereof (see FIG5 and FIG6), 

Meunier teaches the load being a computer (spec. para. 8) however fails to explicitly teach wherein the load is a computer peripheral.  
	Cook teaches wherein the load (peripheral) is a computer peripheral (eg. mouse, keyboard, etc. spec. para. 11). 
	It would have been obvious to provide said load as said computer peripheral as taught by Cook noting Meunier discloses and envisions said load as broad “or any other portable device or other type of electronic device that can be wirelessly charged, see Meunier spec. para. 8). The motivation would have been to provide said desirable peripherals alone or in addition to said computer of Meunier as desired by the user and provide wireless peripherals. 

Meunier further teaches:


Meunier fails to teach:
4. The system of claim 1, wherein one or more of the first wireless transmission system, the one or more secondary wireless transmission systems, or combinations thereof are configured to provide electrical power to a load of an electronic device operatively associated with the wireless receiver system, wherein the load is an electrical energy storage device of the computer peripheral.  
	Cook further teaches said load (computer peripheral ie. mouse/keyboard) of an electronic device operatively associated with the wireless receiver system, wherein the load is an electrical energy storage device of the computer peripheral (see spec. para. 14).  
	Said motivation for said combination provided above for claim 1 further noting separate integration into other devices of said energy storage taught by cook into the system of Meunier to provide known and desirable power supply and recharging. 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. US 2015/0091496 and Cook et al. US 2009/0212636 and Kikuchi et al. US 2017/0098959.

Meunier teaches generic/general transmitter, repeater, and receiver details (See FIG6) further noting Meunier teaches wherein the power source is a DC source, see para. 109 which 
5. The system of claim 1, wherein the first wireless transmission system further includes a first transmission controller configured to provide first driving signals for driving the first transmission antenna, and a first power conditioning system configured to receive the driving signals and generate the AC wireless signals based, at least in part, on the first driving signal, and wherein at least one of the one or more secondary wireless transmission systems further includes a second transmission controller configured to provide second driving signals for driving the secondary transmission antenna, and a second power conditioning system configured to receive the second driving signals and generate second AC wireless signals based, at least in part, on the second driving signal.  
	Kikuchi teaches wherein the first wireless transmission system further includes a first transmission controller (160, Fig3, PWM controller) configured to provide first driving signals for driving the first transmission antenna (140), and a first power conditioning system (130) configured to receive the driving signals and generate the AC wireless signals based, at least in part, on the first driving signal, and wherein at least one of the one or more secondary wireless transmission systems (repeater 200) further includes a second transmission controller (260) configured to provide second driving signals for driving the secondary transmission antenna (240), and a second power conditioning system (inverter 230) configured to receive the second driving signals and generate second AC wireless signals based, at least in part, on the second driving signal.  
. 

Claims 7, 10, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. US 2015/0091496 and Cook et al. US 2009/0212636 and Kikuchi et al. US 2017/0098959 and Ren et al. US 2018/0034327.

Meunier teaches generic/general transmitter, repeater, and receiver details (See FIG6) further noting Meunier teaches wherein the power source is a DC source, see para. 109 which would require an inverter to produce said AC antenna drive signals for said wireless power transfer): 
7, 10, 11. The system of claim 1, wherein the first wireless transmission system further includes a first transmission controller configured to provide first driving signals for driving the first transmission antenna, and a first power conditioning system configured to receive the driving signals and generate the AC wireless signals based, at least in part, on the first driving signal, and 3a first transmission tuning system operatively associated with the first transmission antenna, and wherein at least one of the one or more secondary wireless transmission systems further includes a second transmission tuning system operatively associated with the secondary transmission antenna.  
	Kikuchi teaches wherein the first wireless transmission system further includes a first transmission controller (160, Fig3, PWM controller) configured to provide first driving signals for driving the first transmission antenna (140), and a first power conditioning system (130) 
	It would have bene obvious to include said control circuity taught by Kikuchin into the system of Meunier with the motivation to provide known circuitry to realize the desirable functionality. 
Ren teaches 3a first transmission tuning system operatively associated with the first transmission antenna (see tuning by controller 8, para. 36) and wherein at least one of the one or more secondary wireless transmission systems further includes a second transmission tuning system (see tuning by controller 506 of repeater, para. 43) operatively associated with the secondary transmission antenna .  
	It would have been obvious to incorporate said tuning as taught by Ren into the system of Meunier with the motivation to provide known and desirable control of power transfer and increased efficiency. 

Claims 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. US 2015/0091496 and Cook et al. US 2009/0212636 and Irish et al. WO 2018/035053.

Meunier fails to teach the particular operating frequency of the wireless transmission system:

	Irish  teaches a WPT system wherein each of the first transmission antenna and the second transmission antenna are configured to operate based on an operating frequency of about 6.78 MHz (see spec. para. 75). 
	It would have bene obvious to both match said transmitter and receiver coil and provide the desired 6.78MHz frequency compliant with A4WP standard. 

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. US 2015/0091496; Kikuchi et al. US 2017/0098959; and  Cook et al. US 2009/0212636.

Meunier teaches:
14. A reconfigurable wireless transmission system for transmitting AC wireless signals, the AC wireless signals including wireless power signals and wireless data signals (see para. 58), the wireless transmission system comprising: 
a first transmission antenna (602, FIG6) configured for coupling with one or more other antennas, the first transmission antenna configured to transmit the AC wireless signals to the one or more other antennas, receive the AC wireless signals from one or more other antennas, and repeat the AC wireless signals to the one or more other antennas (see FIG6)

Meunier teaches a general controller (308, FIG6) and a general load (104) however fails to teach:

2) wherein each of the one or more other antennas is a computer peripheral. 

Kikuchi teaches a first transmission controller (160, Fig3, PWM controller) configured to provide first driving signals for driving the a second transmission antenna (140), and a first power conditioning system (130) configured to receive the driving signals and generate the AC wireless signals based, at least in part, on the first driving signal and the input power source (510).  
	It would have bene obvious to include said control circuity taught by Kikuchin into the system of Meunier with the motivation to provide known circuitry to realize the desirable functionality of providing power from a DC power source (See Meunier para. 9 who fails to explicitly teach how said DC power source would be used to drive the WPT antenna). 

Cook teaches wherein the load (peripheral) is a computer peripheral (eg. mouse, keyboard, etc. spec. para. 11). 
	It would have been obvious to provide said load as said computer peripheral as taught by Cook noting Meunier discloses and envisions said load as broad “or any other portable device or other type of electronic device that can be wirelessly charged, see Meunier spec. para. 8). The motivation would have been to provide said desirable peripherals alone or in addition to said computer of Meunier as desired by the user and provide wireless peripherals. 
Meunier further teaches:
15. The system of claim 14, wherein the first transmission antenna includes a first antenna portion (604) and a second antenna portion, the second antenna portion (606, FIG6) is configured to receive the AC wireless signals from one or more other antennas (ie 304).  

16. The system of claim 15, wherein one or more of the first antenna portion, the second antenna portion, or combinations thereof are configured to repeat the AC wireless signals to the one or more other antennas (See FIG6).  

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. US 2015/0091496; Kikuchi et al. US 2017/0098959; and  Cook et al. US 2009/0212636; Ren et al. US 2018/0034327.

Meunier fails to teach:
17. The system of claim 15, further comprising a repeater tuning system configured to tune one or more portion of the transmission antenna to repeat the AC wireless signals.  
Ren teaches 3a first transmission tuning system operatively associated with the first transmission antenna (see tuning by controller 8, para. 36) and wherein at least one of the one or more secondary wireless transmission systems further includes a second transmission tuning system (see tuning by controller 506 of repeater, para. 43) operatively associated with the secondary transmission antenna .  
	It would have been obvious to incorporate said tuning as taught by Ren into the system of Meunier with the motivation to provide known and desirable control of power transfer and increased efficiency. 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. US 2015/0091496; Kikuchi et al. US 2017/0098959; and  Cook et al. US 2009/0212636 and Irish et al. WO 2018/035053.

Meunier fails to teach the particular operating frequency of the wireless transmission system:
19. The wireless transmission system of claim 14, wherein each of the first transmission antenna and the second transmission antenna are configured to operate based on an operating frequency of about 6.78 MHz.  	
	Irish  teaches a WPT system wherein each of the first transmission antenna and the second transmission antenna are configured to operate based on an operating frequency of about 6.78 MHz (see spec. para. 75). 
	It would have bene obvious to both match said transmitter and receiver coil and provide the desired 6.78MHz frequency compliant with A4WP standard. 

Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further re-written to overcome any and all 112 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836